Order entered November 28, 2016




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-16-01031-CV

                              IRIS SIMMONS, Appellant

                                            V.

                    ACE AMERICAN INSURANCE CO., Appellee

                    On Appeal from the 95th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-14-13319

                                      ORDER
      We GRANT appellee’s November 22, 2016 motion for extension of time to file a brief

and extend the time to DECEMBER 16, 2016.


                                                 /s/   CRAIG STODDART
                                                       JUSTICE